—Appeals (transferred to this Court by order of the Appellate Division, Second Department) from two orders of the Family Court of Westchester County (Scancarelli, J.), entered March 6, 1992, which, inter alia, granted petitioner’s application, in a proceeding pursuant to Domestic Relations Law article 3-A, to direct respondent to pay child support.
Family Court did not err in directing respondent to pay child support in accordance with the guidelines set forth in the Child Support Standards Act (Family Ct Act § 413). The court properly modified the Hearing Examiner’s decision to the extent of applying the guidelines. There was no evidence in the record to rebut the presumption of the applicability of the guidelines and the Hearing Examiner failed to make the requisite findings to justify a departure from the guidelines in resolving the case. The remaining contentions raised by respondent have been examined and rejected as unpersuasive.
Mikoll, J. P., Crew III, White, Casey and Peters, JJ., concur. Ordered that the orders are affirmed, without costs.